DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed, 16 June 2021, in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 May 2021 has been entered.
Response to Amendment
Receipt is acknowledged of an amendment, filed 20 May 2021, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-23 are pending.
Claims 1 and 15 are currently amended.
Claims 22 and 23 are new.
Specification and Drawings:
Amendments to the specification have not been submitted.
Amendments to the drawings have not been submitted.
Interview Summary
The reply filed on 20 May 2021 includes a complete and accurate record of the substance of the 12 May 2021 interview.	
Information Disclosure Statement
Receipt is acknowledged of an Information Disclosure Statement, filed 16 June 2021, which has been placed of record in the file.  An initialed, signed and dated copy of the PTO-1449 or PTO-SB-08 form is attached to this Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 15 and 18-21 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Arnitz et al. (WO 2011/054755) (hereinafter Arnitz).
Note: the Arnitz et al. (US 2013/0006213) document is relied on as an English language translation of the Arnitz et al. (WO 2011/054755) document.  The paragraph numbers mentioned below are found in the Arnitz et al. (US 2013/0006213) document.
Regarding claim 15, the Arnitz reference discloses a method of assembling an injector (paragraph 18, and see figs. 1 and 5), the method comprising: 
providing a container (container 118) having a wall (wall 162) defining an interior surface (container 118 has a wall, paragraphs 24, 26 and 28, defining an interior space) and a seal assembly including a septum (septum or stopper 150 with section 148 that can be perforated) having an interior surface (as seen in fig. 5) and an exterior surface (see fig. 4), the wall and the interior surface of the septum (148, 150) defining a reservoir (as seen in fig. 5, there is a fluid medium 112 reservoir); 
providing a fluid delivery system (removal device 116 including needle 138 and tubing 142) physically separate (paragraph 101) from the container (118), the fluid delivery system (116, 138, 142) comprising a container needle (needle 138) having a point (as seen in figs. 1 and 5); 
providing an injection member (needle 140) physically separate (paragraph 103, “the needle elements 138, 140 can be embodied as cannulae and/or be components of cannulae”) from the container needle (138) and configured to be connected in fluid communication with the container needle (138) during use of the injector (paragraph 64, “a tube that is connected to the needle element,” and paragraph 104, “By way of example, the fluidic device 142 can comprise a tube system with at least one tube and/or another fluid conductor, for example a tube system with one or 
sterilizing the container (118) including the reservoir (paragraphs 27, the container 118 must be sterilized before the filling of the fluid medium 112 because the filling medium is introduced into the container under aseptic conditions, i.e. sterile room conditions) and fluid delivery system (paragraph 47) while the container and the fluid delivery system are separate from each other (paragraphs 45, 46, 49, 50 and 85), wherein the container (118) is sterilized in a first assembly space (the “sterile surroundings”) (paragraphs 25 and 27);
after sterilizing (see paragraph 113) the container (118), attaching (“interconnected” paragraph 114) (“step c”, paragraphs 29 and 30) the fluid delivery system (116, 138, 142) to the container (118) in a second assembly space (“non-sterile surroundings”) such that the point of the container needle (138) is disposed adjacent to or within the seal assembly to define a storage state (see figs. 1 and 5, where the point of the container needle (138) point is adjacent the container seal assembly (148, 150)), wherein the first assembly space (“sterile surroundings”) has a higher level of freedom from contamination than the second assembly space (“non-sterile surroundings”) (see paragraphs 37 and 126); and 
septum (148, 150), into the sterile reservoir (containing fluid medium 112), and in fluid communication with the drug product for delivery to a patient via the injection member (140) (see paragraph 125).
It is pointed out that the “seal assembly including a septum” as recited in the claim is a part of the container.  In the Arnitz reference the container needle (138) point may pass through a “seal cover” (134) (and then into and through the seal assembly including a septum (148, 150) of the container (118)), but the seal cover (134) is not part of the container (118), so the limitations in the claim are met by Arnitz.  
As clearly seen in fig. 4, the exterior surface of the septum, between the two V-shaped parts (172), is an uncovered portion of the exterior surface of the septum (see the annotated figure 4 below).

    PNG
    media_image1.png
    399
    664
    media_image1.png
    Greyscale

Regarding claim 18, the Arnitz reference teaches the fluid delivery system comprises flexible tubing (plastic tubing 142) configured to provide fluid communication between the container needle (138) and the injection member (140) during use of the injector (see paragraphs 64 and 104).
Regarding claim 19, the Arnitz reference teaches the actuator (drive 144) is configured to automatically move the container needle (138) from the storage state to the delivery state (see paragraphs 103, 107, and 130).
Regarding claim 20, the Arnitz reference teaches the actuator is configured to automatically move the container needle from the storage state to the delivery state in response to a signal received from an input device (control - see paragraph 130).
Regarding claim 21, the Arnitz reference teaches sterilizing, while in the second assembly space (the non-sterile surroundings), a surface (external side 154) of the seal assembly (section 148) to be penetrated by the point of the container needle (138) prior to attaching the fluid delivery system (116, 138, 142) to the container (118) (Arnitz, paragraph 114, “It is possible to disinfect or even sterilize the external side 154 of the section 148 that can be perforated and/or the external side 158 of the first sealing element 126 that can be perforated before and/or during and/or directly after connecting these elements 116, 118 in order to create germ-free initial conditions for the protected region 166. This can efficiently prevent microbial growth in the region of the protected region 166. As illustrated above, there can be various ways of disinfecting. Thus, for example, this can be performed by means of one or more chemical disinfectants that can be applied externally, e.g. isopropanol.”  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 and 11-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arnitz et al. (WO 2011/054755) (hereinafter Arnitz) in view of Winter (US 2010/0239654).
Note: the Arnitz et al. (US 2013/0006213) document is relied on as an English language translation of the Arnitz et al. (WO 2011/054755) document.  The paragraph numbers mentioned below are found in the Arnitz et al. (US 2013/0006213) document.
Regarding claim 1, the Arnitz reference discloses a method of assembling an injector (paragraph 18, and see figs. 1 and 5), the method comprising: 
providing a container (container 118) having a wall (wall 162) defining an interior surface (container 118 has a wall, paragraphs 24, 26 and 28, defining an interior space) and a seal assembly including a septum (septum or stopper 150 with section 148 that can be perforated) having an interior surface (as seen in fig. 5) and an exterior surface (see fig. 4), the wall and the interior surface of the septum defining a reservoir (as seen in fig. 5, there is a fluid medium 112 reservoir); 
providing a fluid delivery system (removal device 116 including needle 138 and tubing 142) physically separate (paragraph 101) from the container (118), the fluid delivery system (116, 138, 142) comprising a container needle (needle 138) having a point (as seen in figs. 1 and 5); 

sterilizing the container including the reservoir (paragraphs 27, the container 118 must be sterilized before the filling of the fluid medium 112 because the filling medium is introduced into the container under aseptic conditions, i.e. sterile room conditions) and fluid delivery system (paragraph 47) while the container and the fluid delivery system are separate from each other (paragraphs 45, 46, 49, 50 and 85);
filling the sterile reservoir of the container with a volume of a drug product under sterile conditions in a first assembly space (“sterile surroundings”) (paragraphs 25 and 27);
after sterilizing (see paragraph 113) the container (118) and filling the sterile reservoir (with medium 112), attaching (“interconnected” paragraph 
attaching (paragraph 103) the container needle (138) to an actuator (drive 144), the actuator (drive 144) adapted to move the container needle (138) from the storage state (see figs. 1 and 5, where the point of the container needle (138) point is adjacent the container seal assembly (148, 150)) to a delivery state wherein the container needle (138) is disposed through and uncovered portion of the exterior surface of the septum (148, 150), into the sterile reservoir (containing fluid medium 112), and in fluid communication with the drug product for delivery to a patient via the injection member (140) (see paragraph 125).
It is pointed out that the “seal assembly including a septum” as recited in the claim is a part of the container.  In the Arnitz reference the container needle (138) point may pass through a “seal cover” (134) (and then into and through the seal assembly including a septum (148, 150) of the not part of the container (118), so the limitations in the claim are met by Arnitz.  
As clearly seen in fig. 4, the exterior surface of the septum, between the two V-shaped parts (172), is an uncovered portion of the exterior surface of the septum (see the annotated figure 4 below).

    PNG
    media_image1.png
    399
    664
    media_image1.png
    Greyscale

The Arnitz reference discloses all of applicant’s claimed subject matter with the exception of the drug product comprising a granulocyte colony-stimulating factor (G-CSF) (see paragraphs 58 and 64 about injection of the therapeutic agent) (see paragraphs 99, 100, 108 about the drug comprising G-SCF) (see paragraph 150 about sterile filling).
However, the Winter reference discloses that it is old and well known in the relevant art to have an injector which is filled under sterile conditions 
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was made, to have modified the Arnitz method of assembling an injector by having filled the reservoir of the sterile container with a drug product comprising a granulocyte colony-stimulating factor (G-CSF), as suggested by Winter (see paragraphs 58 and 64 about injection of the therapeutic agent) (see paragraphs 99, 100, 108 about the drug comprising G-SCF) (see paragraph 150 about sterile filling), in order to provide an injectable drug comprising a granulocyte colony-stimulating factor (G-CSF) which can be injected into the body tissue of a user, and since a skilled artisan would have recognized that drug products containing granulocyte colony-stimulating factors (G-CSF) are old and well known in the art, for example, for immune system strengthening treatments, and it would have been obvious to a person having ordinary skill in the art, at the time the invention was made, to fill the syringe of Arnitz with a drug product comprising a granulocyte colony-stimulating factor (G- CSF), in the event that G-CSF was desired to be administered.
Regarding claim 2, the Arnitz method, as modified by Winter above, teaches packaging the injector (Arnitz paragraph 112).
Regarding claim 3, the Arnitz method, as modified by Winter above, teaches a stopper (150) to the container (118) after filling the reservoir, thereby sealing the filler reservoir.
Regarding claim 4, the Arnitz method, as modified by Winter above, teaches attaching the fluid delivery system (116, 138) to the filled container (118) comprises attaching the container needle (138) such that the container needle does not penetrate a wall of the seal assembly (148, 150).
Regarding claim 5, the Arnitz method, as modified by Winter above, teaches sterilizing the container comprises using e-beam technology (see paragraphs 42 and 46).  It is pointed out that applicant admits that in paragraph 55 of the present application that “the container components may be sterilized through other currently-known (e.g., treatment with chlorine dioxide or vapor phase hydrogen peroxide)”.
Regarding claim 11, the Arnitz method, as modified by Winter above, teaches the reservoir of the container is sterilized, and the fluid delivery system is sterilized, but does not expressly disclose that the reservoir of the container is sterilized in a first clean room, and the fluid delivery system is sterilized in a second clean room.  However, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. In this case, it would have been obvious to a person having ordinary skill in the art, at the time the invention was made, to have further modified 
Regarding claim 12, the Arnitz method, as modified by Winter above, teaches sterilizing the container comprises a radiation sterilization treatment and/or a gaseous sterilization treatment (paragraphs 42 and 46).
Regarding claim 13, the Arnitz method, as modified by Winter above, teaches the fluid delivery system comprises flexible tubing (plastic tubing 142) configured to provide fluid communication between the container needle (138) and the injection member (140) during use of the injector (see paragraphs 64 and 104).
Regarding claim 14, the Arnitz method, as modified by Winter above, teaches sterilizing, while in the second assembly space, a surface of the seal assembly to be penetrated by the point of the container needle prior to attaching the fluid delivery system to the container (see paragraph 114).
Claims 6-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the prior art, as applied to claims 1 and 4 above, and further in view of Py (US 2006/0191594).
Regarding claims 6 and 7, the Arnitz method, as modified by Winter above, discloses that the sterile filling is performed in “sterile surroundings” which is in “cleanroom” conditions of class 100,000 or better, and ISO-3 or better (which is class 1,000), but does not expressly disclose filling the sterile reservoir of the container includes filling the sterile reservoir in a space operated as an aseptic Class 100 clean room, and attaching the stopper (150) to the container (118) includes attaching the stopper to the container in a space operated as an aseptic Class 100 clean room.  However, the Py reference discloses that class 100 clean rooms are old and well known in the art to provide highly aseptic conditions. For example, in a related assembly method, Py teaches “The facility and method further employs a series of progressively "cleaner" areas 1902-1904, including an area 1904 (e.g., a class 100 area) where a filling machine 1910 for sterile filling (of the sterile sealed containers) is located, sometimes referred to hereinafter as a "sterile filling machine"” (paragraph 110).  It would have been obvious to a person having ordinary skill in the art, at the time the invention was made, to have further modified the Arnitz method by having had the “sterile surroundings” in which the container (118) is filled and in which the stopper (150) is attached to the filled container comprise a class 100 clean room, 
Regarding claim 8, the Arnitz method, as modified by Winter above, teaches performing an optical inspection of the filled container in “non-sterile conditions” (see paragraph 113), and does not teach prior to attaching the fluid delivery system to the container, inspecting the filled container in a space operated as an aseptic Class 10,000 clean room.  However, Arnitz discloses conventional techniques in which components do not leave sterile conditions when produced, treated and assembled, and as discussed in the Py reference, class 10,000 clean rooms are old and well known in the art to provide moderate aseptic conditions. For example, in a related assembly method, Py teaches “The facility and method further employs a series of progressively "cleaner" areas 1902-1904” ([0110]), including a class 10,000 room in the process (FIG. 17, 1902).  It would have been obvious to a person having ordinary skill in the art, at the time the invention was made, to have further modified the Arnitz method by having inspected the filled container in an inspection area in which the inspection area is an aseptic Class 10,000 clean room, since they are known in the art to provide sufficient aseptic conditions, as shown, for example, by Py, and since such is a known alternative to “non-sterile” surroundings as discussed in Arnitz.
Regarding claim 9, the Arnitz method, as modified by Winter above, teaches moving the filled container (118) to an assembly area (non-sterile .
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the prior art, as applied to claim 1 above, and further in view of Kuhn et al. (WO 2010/022870) (hereinafter Kuhn).
Regarding claim 10, the Arnitz method, as modified by Winter above, teaches in paragraph 114 of the Arnitz reference disclose that “It is possible to disinfect or even sterilize the external side 154 of the section 148 that can be perforated and/or the external side 158 of the first sealing .
Claims 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arnitz et al. (WO 2011/054755) (hereinafter Arnitz) in view of Cook-Waite Laboratories, Inc. (GB 718837) (hereinafter Cook).
Regarding claims 16 and 17, the Arnitz reference discloses that when attaching the fluid delivery system to the container, the point of the container needle (138) is adjacent to the seal assembly (148, 50) to define the storage state.  The Arnitz reference does not disclose attaching the fluid delivery system to the container comprises penetrating a wall of the seal assembly with the point of the container needle to define the storage state, and that the point of the container needle is disposed within the wall of the seal assembly in the storage state.  However, the Cook reference discloses that it is old and well known in the relevant art when assembling an injector to attached the fluid delivery system (needle 15) to the container (10) such that the container needle (15) is disposed adjacent to (fig. 1) or within (fig. 2) the seal assembly (stopper 11) (see alternatives discussed at page 2, lines 89-96) when in a storage state.  Cook teaches that the needle (15) is within the stopper (11) by penetrating a wall of the seal assembly (11) with the point (at 16) of the container needle (15) to define the storage state (fig. 2), and that the point (at 16) of the container needle (15) is disposed within the wall of the seal assembly (11) in the storage state (see fig. 2).  It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was made, to have modified the Arnitz method by having incorporated the step of attaching the fluid delivery system to the container comprises penetrating a wall of the seal assembly with the point of the container needle to define the storage state, and that the point of the .
Allowable Subject Matter
Claims 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Rejection under 35 USC 112, 1st paragraph
Applicant’s amendments to claims 1 and 15, and the arguments (pages 7 and 8) filed 20 May 2021, with respect to the rejection of claims 1-21 under 35 USC § 112, 1st paragraph have been fully considered and are persuasive.  The rejection of claims 1-21 under 35 USC § 112, 1st paragraph, as set forth in the previous Office action has been withdrawn. 
Prior Art Rejections under 35 USC 102 and 35 USC 103
Applicant's arguments filed 20 May 2021 have been fully considered but they are not persuasive.
	Applicant argues that the independent claims 1 and 15 have been amended in order to define over the Arnitz reference.  Applicant argues that:

    PNG
    media_image2.png
    158
    649
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    348
    676
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    63
    633
    media_image4.png
    Greyscale

	These arguments are deemed unpersuasive to overcome either the 35 USC 102 or 35 USC 103 rejections because, as pointed out above in the rejections, the Arnitz reference discloses as clearly seen in fig. 4, that the exterior surface of the septum, between the two V-shaped parts (172), is an uncovered portion of the exterior surface of the septum (see the annotated figure 4 above).  The limitation in the claims 1 and 15 have been given their broadest reasonable interpretation, and claims in this application are given 
Although claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation in light of the specification.). This means that the words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (discussed below); Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004) (Ordinary, simple English words whose meaning is clear and unquestionable, absent any indication that their use in a particular context changes their meaning, are construed to mean exactly what they say. Thus, “heating the resulting batter-coated dough to a temperature in the range of about 400oF to 850oF” required heating the dough, rather than the air inside an oven, to the specified temperature.).

Additionally, the argument that the Arnitz “first sealing film “134 forms a covering over this portion of exterior surface of the stopper 150 at least by virtue of the fact that, as seen in Fig. 4, the first sealing film 134 has an annular projection 172 which contacts the exterior surface of the stopper 150 and a wall which spans the radial distance between opposite sides of the annular projection 172” is noted but deemed unpersuasive since the claim recites “an uncovered portion of the exterior surface of the septum” which is clearly taught by the Arnitz reference.  
Finally, applicant argues that:

    PNG
    media_image5.png
    363
    655
    media_image5.png
    Greyscale

However, this argument is not germane because the claim limitation in question is met by Arnitz and there is no need to consider modification of the Arnitz first sealing film 134.
As no other arguments are presented by the applicant to point out any error in the rejections, the rejections are deemed proper.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460.  The examiner can normally be reached on Monday - Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        19 June 2021